Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 04/17/2020.
Claims 1-8 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20100313192 to Natsume in view of USPN 20190258476 to MIYAZAKI et al.
Per claim 1:
Natsume discloses:
1. A communication adapter connected to a hot water using facility via a communication line, the communication adapter comprising: 
a communication circuit that receives and transmits information from and to an external apparatus via a communication network (Fig. 2 element 31 and related discussion); 
a memory including a plurality of program storage areas whose stored contents are rewritable (Paragraph [0014] “the nonvolatile memory has the first memory and the second memory that are formed as a fixed memory consisting of a group of their own rewriting unit blocks”); and 
wherein the communication circuit receives an update program from the external apparatus when a program update process is started up (Paragraph [0073] “program store processing that stores an update version program acquired from the outside in the sub-storage area 21”), 
when the program update process is started up during execution of a program stored in a first program storage area of the plurality of program storage areas specified at the time of a startup (Paragraph [0073] “the flash ROM 5 stores rewriting tool (firmware) 5a as firmware for updating application program control software… a formation of a sub-storage area 21 for storing an update version program”), 
the controller executes a process of writing the update program received by the communication circuit into a second program storage area, the second program storage area being a program storage area of the plurality of program storage areas different from the first program storage area (Paragraph [0073] “program store processing that stores an update version program acquired from the outside in the sub-storage area 21… when storing of the update version program has ended successfully in the sub-storage area 21, changes over the sub-storage area 21 to a new main storage area as the main storage area 20 instead of a memory area currently being used”), 
when the process of writing ends normally, the controller specifies the second program storage area and re-executes the startup process, while retaining contents stored in the first program storage area (Paragraph [0073] “When the writing of the update version program in the sub-storage area 21 has been done successfully in the sub-storage area 21, changes over the sub-storage area 21 to a new main storage area as the main storage area 20 instead of a memory area currently being used (i.e., retaining the content in first memory)”), and 
after the controller specifies the second program storage area and re-executes the startup process (Paragraph [0073] “When the writing of the update version , the controller verifies whether or not communication with the external apparatus is possible (Paragraph [0119] “program rewriting tool 310 starts the transmission of verifying data for verifying the sent update version program data”), and 
when normal communication with the external apparatus is possible, the controller ends the program update process in a state in which the communication adapter is in operation by the update program (Paragraph [0119] “rewriting firmware 305a, in response to the above verifying data, verifies the update version program data already written in the flash ROM 305… when verification of the whole update version program is completed, the rewriting firmware 305a will rewrite the identifying ID as rewriting-normally-completed state, i.e., "1."”).

Natsume does not explicitly disclose a controller that operates the communication adapter by execution of a program stored in a specified one of the plurality of program storage areas.
However, Miyazaki discloses in an analogous computer system a controller that operates the communication adapter by execution of a program stored in a specified one of the plurality of program storage areas (Paragraph [0037] “storage section 12 includes a first storage area 13 and a second storage area 14. The execution section 11 executes a control program which is a .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of a controller that operates the communication adapter by execution of a program stored in a specified one of the plurality of program storage areas as taught by Miyazaki into the method of updating current version of the program in ECU as taught by Natsume. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of a controller that operates the communication adapter by execution of a program stored in a specified one of the plurality of program storage areas to provide an efficient technique to correctly update the program stored in the storage area so as to avoid any abnormal operations as suggested by Miyazaki (paragraph [0002-0003]).
 

Per claim 2:
Natsume discloses:
2. The communication adapter according to claim 1, wherein after the controller specifies the second program storage area and re-executes the startup process (Paragraph [0073] “When the writing of the update version program in the sub-storage area 21 has been done successfully in the sub-storage area 21, changes over the sub-storage area 21 to a new main storage area”), the controller verifies whether or not communication with the external apparatus is possible (Paragraph [0119] “program rewriting tool 310 , and 
when normal communication with the external apparatus is impossible, the controller specifies the first program storage area and further re-executes the startup process, and after the controller specifies the first program storage area and re-executes the startup process, the controller verifies whether or not communication with the external apparatus is possible (Paragraph [0119] “rewriting firmware 305a, in response to the above verifying data, verifies the update version program data already written in the flash ROM 305… when verification of the whole update version program is completed, the rewriting firmware 305a will rewrite the identifying ID as rewriting-normally-completed state, i.e., "1."”).

Claims 5-6 is/are the method claim corresponding to communication adapter claims 1-2 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1-2 respectively, as noted above.

Allowable Subject Matter
Claims 3-4 and 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
20190258470 discloses A vehicle control device includes a first storage configured to store a first control program, a second storage configured to store a second control program, a first processor configured to execute the first control program, a second processor configured to execute the second control program, and an updating unit configured to store a first update program in the first storage and then change an execution target program of the first processor to the first update program. In a case where the updating unit changes the execution target program of the first processor to the first update program, the second processor is configured to acquire an identifier included in the execution target program of the first processor from the first processor and confirm that the execution target program of the first processor has been changed to the first update program based on at least the identifier.

20180341476 discloses There is provided a software updating device which performs communication with a server device and a plurality of control devices and controls software updating processes of control devices. A writing instruction unit instructs the control devices to write update software transmitted from the server device in second areas provided separately from first areas storing software which is being used. A confirming unit confirms that the update software has been written in the second areas with respect to all of control devices which constitute a cooperating control device group which is the set of control devices cooperating with each other, in the plurality of control devices which are software updating objects. A switching 

20180262336 discloses A locking and unlocking system includes: a mobile terminal; and a key unit, wherein the mobile terminal includes a terminal transmission unit configured to transmit first authentication information and a first request signal to the key unit, the key unit includes: a key unit reception unit configured to receive the first authentication information and the first request signal from the mobile terminal; a first authentication unit configured to perform authentication; and a locking and unlocking processing unit configured to perform a process of unlocking or locking the door, and the first authentication unit is configured to prohibit the authentication of the mobile terminal in a case where the first authentication unit has once performed the authentication.

Chandy, K. Mani, and Jayadev Misra. "Distributed simulation: A case study in design and verification of distributed programs."
Clarke, Edmund M., E. Allen Emerson, and A. Prasad Sistla. "Automatic verification of finite-state concurrent systems using temporal logic specifications."
Kreutz, Diego, et al. "Software-defined networking: A comprehensive survey."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
 TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/            Primary Examiner, Art Unit 2193